Citation Nr: 0011615	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of the 10 percent 
evaluation currently assigned for service-connected diabetic 
neuropathy of the left chest wall.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, Mr. [redacted], and Mr. [redacted]


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.  
The record also shows that the veteran had more than 3 months 
of other prior unspecified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the RO 
which, in part, granted service connection for diabetic 
neuropathy of the left chest wall secondary to service-
connected diabetes mellitus, and assigned a 10 percent 
evaluation, effective from November 30, 1994.  By letter 
dated that same month, the veteran was notified of this 
decision and of his appellate rights.  In July 1997, the 
veteran filed a notice of disagreement to the rating assigned 
the disability at issue.  In August 1997, the veteran was 
forwarded a Statement of the Case on this matter.  In 
September 1997, a substantive appeal was filed.  A personal 
hearing at the RO was held in November 1997.  

In a letter received in March 1998, the veteran stated that 
he was satisfied with the ratings assigned for his other 
disabilities, and wished to proceed with his appeal only as 
to the issue of an increased rating for diabetic neuropathy 
of the left chest wall.  The veteran also raised the 
additional issue of service connection for a tender and 
painful sternotomy scar.  This issue is not inextricably 
intertwined with the claim for an increased rating nor has it 
been developed for appellate review.  Accordingly, the issue 
is referred to the RO for appropriate action.  


REMAND

The veteran has been noted by a physician to have painful 
neuropathy of the anterior chest wall.  In reviewing the 
rating code, the following provisions are noted:

Sec. 4.123  Neuritis, cranial or peripheral.

    Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating.  The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.

Sec. 4.124  Neuralgia, cranial or peripheral.

    Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.

A medical opinion is needed as to whether the veteran's 
painful nerve condition is analogous to neuritis, and, if so, 
a description of the manifestations is needed to decide the 
rating to be assigned.  In determining the rating to be 
assigned, it is noted that the veteran is also service 
connected for diabetic neuropathy of the left upper extremity 
under Diagnostic Code 8513, pertaining to disability of all 
radicular groups of the upper extremity.  Disability of the 
upper radicular group may be manifested by interference with 
shoulder motion.  Thus, the principles of 38 C.F.R. § 4.14 
(1999) pertaining to the avoidance of pyramiding (the rating 
of the same disability under different diagnostic codes) must 
be addressed.

Accordingly, the case is being Remanded to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetic 
neuropathy of the left chest wall since 
1998.  After securing the necessary 
release, the RO should obtain any private 
or VA medical records.

2.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the manifestations of the service-
connected diabetic neuropathy of the left 
chest wall.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note whether the disability is 
analogous to neuritis.  It should be 
indicated whether the chest wall 
disability results in loss of reflexes, 
muscle atrophy, sensory disturbance or 
pain.  Any pain should be described as to 
its severity, location and frequency.  It 
should also be indicated whether the 
disability has resulted in organic 
changes.  If feasible, the manifestations 
of any co-existing but unrelated 
conditions should be dissociated, if 
feasible.  For example, the veteran is 
service connected for diabetic neuropathy 
of the left upper extremity.  The 
veteran's left shoulder should be 
evaluated.  It should be noted whether 
the left shoulder is affected by the 
service connected chest disability; and, 
if so, all such manifestations should be 
discussed.  If feasible, the examiner 
should note whether the left shoulder 
problems are attributable to the diabetic 
neuropathy of the left upper extremity or 
the neuropathy of the left chest wall.  
If both, the examiner should note which 
disability is the major cause of any 
shoulder problems.  The examiner should 
be asked to determine whether the left 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
chest wall disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis (which 
should be described in degrees) due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain 
attributable solely to the service 
connected left chest wall disability 
could significantly limit functional 
ability of the left shoulder during 
flare-ups or when the left shoulder is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis (express in degrees) due to 
pain on use or during flare-ups.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



